15‐1490‐cv 
Bartels v. Schwarz 
                                     
                           UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                      SUMMARY ORDER 
                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 17th day of March, two thousand sixteen. 
                     
PRESENT:  PETER W. HALL, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                                   Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
JEFFREY BARTELS, 
          Plaintiff‐Counter‐Defendant‐Appellant, 
                                                                                               
                                         v.                                             15‐1490‐cv 
                                                                                         
ROBERT SCHWARZ, GRIMM, Police Officer, 
CORTES, Police Officer, OʹSHAUGHNESSY, Police 
Officer, DONNARUMA, Police Officer,  
          Defendants‐Appellees, 
 
MARY MOHRMAN,                                                                            
          Defendant‐Counter‐Claimant‐Cross‐Claimant‐Appellee, 
 
INCORPORATED VILLAGE OF LLOYD HARBOR, 
POLICE CHIEF CHARLES FLYNN, MAYOR 
LELAND M. HAIRR, DEPUTY MAYOR JEAN 
THATCHER, JOHN RITTER, JR., SERGEANT 
RENALD DIFONZO, POLICE OFFICER 
MORRISSEY, POLICE OFFICER MULLER, POLICE 
OFFICER BAFFA, BRIAN MADSEN, THOMAS 
SCHOLL, JOHN DOES, 1 and 2,  
          Defendants‐Cross‐Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐COUNTER‐                                        JAMES M. MALONEY, Law Office of  
DEFENDANT‐APPELLANT:                                          James Maloney, Port Washington, New York. 
 
FOR DEFENDANTS‐APPELLEES:                                     ARJAY G. YAO, Morris Duffy Alonso & Faley, 
                                                              New York, New York.  
                     
                    Appeal from the United States District Court for the Eastern District of 

New York (Chen, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                Plaintiff‐appellant Jeffrey Bartels appeals the judgment of the district court 

entered April 16, 2015, in favor of various officials, police officers, and employees of the 

Village of Lloyd Harbor (the ʺVillageʺ), and dismissing his second amended complaint 

alleging claims under 42 U.S.C. § 1983 and New York law.  By Order dated March 31, 

2015, the district court granted defendantsʹ motion for summary judgment, adopting 

the Report and Recommendation of United States Magistrate Judge Gary R. Brown.  

This matter arises from certain encounters between Bartels and Village officials that 

Bartels claims resulted in suppression of his speech and violated his rights to due 




                                                  ‐ 2 ‐ 
 
process and equal protection.  We assume the partiesʹ familiarity with the underlying 

facts, the procedural history of the case, and the issues on appeal.   

                Bartels is a ʺconcerned residentʺ who documents and speaks out against 

matters of concern in the Village.  App. at 12.  His appeal focuses on the dismissal of his 

claims relating to two incidents in the Village.  The first involves the alleged menacing 

of Bartels by a Village‐owned truck.  Bartels claims that he had pulled over on the side 

of the road and exited his vehicle to take pictures of a dangerous hanging wire when a 

Village dump truck accelerated and veered towards him, causing him to leap over the 

guardrail and down a 15‐20 foot embankment.  The second incident relates to an 

encounter between Bartels and two Village police officers who allegedly saw Bartels 

traversing his neighborʹs property and shouted to Bartels that he was trespassing.  

Bartels claims that these incidents are part of a larger attempt on the part of the Village 

to prevent him from gathering and disseminating information about unsafe conditions 

and environmental harm around the Village.  He alleges deprivation of his First 

Amendment, equal protection, and due process rights, and assault under New York 

state law.   

                We review de novo the district courtʹs grant of summary judgment, with 

the view that ʺ[s]ummary judgment is appropriate when there is ʹno genuine dispute as 

to any material factʹ and the moving party is ʹentitled to judgment as a matter of law.ʹʺ  

Chabad Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Commʹn, 768 F.3d 183, 192 

(2d Cir. 2014) (quoting Fed. R. Civ. P. 56(a)).  ʺThere is no ʹgenuineʹ dispute when ʹthe 
                                              ‐ 3 ‐ 
 
record taken as a whole could not lead a rational trier of fact to find for the non‐moving 

party.ʹʺ  Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 

(1986)).  Upon review, we conclude that the district court correctly granted defendantsʹ 

motion for summary judgment and affirm for substantially the reasons stated by the 

district court and set forth in the Magistrate Judgeʹs Report and Recommendation.  

    1. The Swerving Truck  

              On appeal, Bartels argues that the district court erred in resolving a 

material factual dispute as to whether the Village truck swerved at him based on an 

evaluation of two contemporaneous photographs taken by Bartels.   

              According to Bartelsʹs deposition testimony, he took a photo of the truck 

after it began veering toward him.  App. 48 (ʺInstead of going away from me he started 

angling the truck towards me. . . .  I took a picture.  I donʹt know if I got one or two 

shots off.ʺ).  He testified that he took another photo after he had leapt over the guardrail 

to avoid being hit.  App. 48‐49 (ʺAnd then they were still speeding at me so I . . . just 

jumped up over the guardrail.  And the embankment right off that guardrail drops . . . 

like 15 or 20 feet. . . .  [A]nd I jumped over. . . .  And then I landed, you know, going 

down the hillside.  And I could remember ‐‐ I think one of the shots came out is that Iʹm 

basically down in the woods.  And I got a shot of the truck speeding by me up on the 

road level.  And I was down the hillside by then.ʺ).  Contrary to that testimony, the first 

photo clearly reveals the truck veering away from him, rather than toward him.  App. 



                                             ‐ 4 ‐ 
 
55.  The second also contradicts Bartelsʹs version of events, as it was plainly taken from 

the roadside, not from the bottom of a 15‐20 foot embankment.  App. 56.  

               ʺWhen opposing parties tell two different stories, one of which is blatantly 

contradicted by the record, so that no reasonable jury could believe it, a court should 

not adopt that version of the facts for purposes of ruling on a motion for summary 

judgment.ʺ  Scott v. Harris, 550 U.S. 372, 380 (2007).  Under the circumstances, the 

district court correctly found that the photographs so belie Bartelsʹs version of events 

that no reasonable jury could find in his favor.  

    2. The Police Encounter  

               Bartels argues that the district court erred in holding that there was no 

violation of his rights to substantive due process when the officers shouted at Bartels 

that he was trespassing and pursued him across the property.   

               ʺTo establish a violation of substantive due process rights, a plaintiff must 

demonstrate that the state action was ʹso egregious, so outrageous, that it may fairly be 

said to shock the contemporary conscience.ʹʺ  Okin v. Vill. of Cornwall‐on‐Hudson Police 

Depʹt, 577 F.3d 415, 431 (2d Cir. 2009) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 

847 n.8 (1998)).  

               According to the second amended complaint, Bartels was traversing his 

neighborʹs property wearing a bathrobe and slippers when two Village police officers 

shouted at him that he was trespassing, and ʺpursued him.ʺ  App. 22.  Bartels then 

ʺsought refugeʺ in the neighborʹs home and ʺthereby avoided being pursued.ʺ  Id.  
                                             ‐ 5 ‐ 
 
Bartels alleged that Officer Morrissey removed a taser from his holster, placing Bartels 

in fear of physical harm.  Id.  In his deposition, however, Bartels stated that he saw 

Officer Morrissey ʺscrewing aroundʺ with something on his belt, which Bartels thought 

ʺwas a cellphone.ʺ  Dkt. No. 46‐2, at 44‐45.  On appeal, Bartels admits that while he 

ʺinitially thoughtʺ the object was a taser, it ʺcame to light that the object was a cell 

phone.ʺ  Appellantʹs Br. 7.  At no point did the officers make physical contact with 

Bartels.  Dkt. No. 46‐2, at 46.   

               Nothing about the officersʹ actions was improper, let alone ʺshocking, 

arbitrary, and egregious.ʺ  Anthony v. City of New York, 339 F.3d 129, 143 (2d Cir. 2003).  

Their ʺpursuitʺ does not even implicate the Fourth Amendment, as Bartels was not 

ʺseizedʺ at any point.  See California v. Hodari D., 499 U.S. 621, 626 (1991) (no Fourth 

Amendment seizure occurs until physical force has been applied or there has been 

submission to an assertion of authority).  Thus, under the circumstances, no reasonable 

jury could find that Bartelsʹs substantive due process rights were violated, and 

summary judgment was properly granted. 

                                            *   *   * 

               We have considered all of Bartelsʹs remaining arguments and find them to 

be without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 6 ‐